246 Or. 51 (1967)
423 P.2d 774
HENDRIX, Respondent, v. HENDRIX, Appellant.
Supreme Court of Oregon.
Argued February 6, 1967.
Affirmed February 15, 1967.
James W. Walton, Corvallis, argued the cause for appellant. On the brief were Ringo, Walton & McClain, Corvallis.
Thomas & Johnson, Corvallis, filed a brief for respondent.
Before McALLISTER, Presiding Justice, and GOODWIN, and FORT, Justices.
AFFIRMED.
PER CURIAM.
The plaintiff was granted a divorce in Benton county, on April 24, 1959, was awarded custody of the *52 three minor children of the parties, and defendant was required to pay $120 per month for the support of each of the minor children so long as they continued to reside with their mother. The defendant thereafter filed in the lower court two motions, one to terminate the payment required for the support of his son, Carl, and the other to terminate the payment required for his daughter, Carol. Both motions were based on the fact that the children were working full time at gainful employment. Both children continued to live with their mother and neither child contributed anything for board or lodging. The lower court denied both motions, and the defendant appeals.
1. In considering an application to modify an award for child support, as in making the award originally, it is proper to consider the social standing, comforts and luxuries of life which the wife and her children would probably have enjoyed but for the divorce. Smith v. Smith, 212 Or 654, 320 P2d 1111 (1958).
2. The trial court concluded that there had not been a sufficient change in the circumstances of the parties since the entry of the divorce decree to warrant a modification of the decree as requested by defendant.
We agree with the trial court, and its order is affirmed.